Case 2:20-cv-07929-JEM Document 22 Filed 12/02/20 Page 1 of 1 Page ID #:94




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     AmandaS@potterhandy.com
 6   Attorneys for Plaintiff
 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA

 9
     ORLANDO GARCIA,                                   Case: 2:20-cv-07929-JEM
10
              Plaintiff,                               Plaintiff’s Notice of Voluntary
11
        v.                                             Dismissal With Prejudice
12
     301 N. BRAND BOULEVARD, LLC,                      Fed. R. Civ. P. 41(a)(1)(A)(i)
13   a California Limited Liability
     Company;
14   DA JUICE BAR, INC., a California
     Corporation; and Does 1-10,
15
              Defendants.
16
17           PLEASE TAKE NOTICE that Plaintiff Orlando Garcia, hereby

18   voluntarily dismisses the above captioned action with prejudice pursuant to

19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).

20           Defendant 301 N. Brand Boulevard, LLC, a California Limited

21   Liability Company and Da Juice Bar, Inc., a California Corporation has

22   neither answered Plaintiff’s Complaint, nor filed a motion for summary

23   judgment. Accordingly, this matter may be dismissed without an Order of the

24   Court.
     Dated: December 2, 2020               CENTER FOR DISABILITY ACCESS
25
26
                                           By: /s/ Amanda Seabock
27
                                           Amanda Seabock
28                                         Attorney for Plaintiff


                                                   1

                  Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                               Federal Rule of Civil Procedure 41(a)(1)(A)(i)
